 

Exhibit 10.2

  

 

AWARD AGREEMENT FOR
RESTRICTED SHARE UNITS

THIS AGREEMENT (this “Agreement”), executed this 28th day of November 2018 by
and among Telesat Canada (the “Company”), Daniel Goldberg (the “Participant”),
and for the purposes of Sections 6, 7, 8, 10, 11  and 13 only, Loral Space &
Communications Inc. (“Loral”), and for the purposes of Sections 6, 7, and 16
only, the Public Sector Pension Investment Board (“PSP”), and only for the
purposes of Sections 10(b) and 13, 4440480 Canada Inc. (the “Special Purchaser”,
collectively with the Company, the Participant, Loral and PSP, the “Parties”).

WHEREAS, the Company wishes to award the Participant restricted share units
(“RSUs” and one such share unit being an “RSU”),

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto agree, as follows:

1.Interpretation.  This Award (as defined herein) is not made pursuant to the
Telesat Holdings Inc. 2013 Management Stock Incentive Plan (the
“Plan”).  However, the terms, conditions and restrictions of the Plan, including
the Accession Agreement, and the Employment Agreement, are incorporated herein
and made part hereof as if stated herein and the terms hereof are incorporated
in the Plan as it applies to the Participant and this Award. Notwithstanding the
foregoing, if there is any express conflict between the terms and conditions of
the Plan and this Agreement, the terms and conditions of this Agreement shall
govern. All capitalized terms used and not defined herein shall have the meaning
given to such terms in the Plan.

2.Grant of RSUs.  

(a)Pursuant to, and subject to, the terms and conditions set forth herein, the
Company hereby grants to the Participant RSUs respect to 200,000 Shares (the
“Award”).  Each RSU constitutes an unfunded and unsecured promise of the Company
to deliver (or cause to be delivered) to the Participant a combination of Shares
and cash (as determined by the Committee, in its discretion, subject to the
provisions of this Section 2) as soon as practicable (but not more than fifteen
(15) days) following the date on which such RSU is vested, equal in value to the
Fair Market Value per Share multiplied by the number of then vested RSUs.  In no
event shall the amount that the Company shall deliver (or cause to be delivered)
to the Participant in cash exceed the minimum mandatory statutory amount of
withholding taxes due to the applicable Canadian federal and provincial and
applicable United States federal, state and local taxing authorities with
respect to the vesting of the then vested RSUs (the "Minimum Withholding
Amount").  

(b)At least fifteen (15) days prior vesting of the Award, in whole or in part,
the Committee shall promptly notify the Participant whether the Company is
prohibited by applicable law or prohibited under any credit agreement (or other
debt agreement) applicable to

 

--------------------------------------------------------------------------------

-2-

 

the Company from making the payment of the amounts in accordance with Section
3(c) below (an “Applicable Restriction”).  In the case of an Applicable
Restriction, settlement of all vested RSUs shall be delayed until the date on
which the Applicable Restriction no longer applies but in no event later than
the March 15 immediately following the vesting date.  In the event of any
Applicable Restriction, the Company will use commercially reasonable efforts to
cause such Applicable Restriction to be avoided (in a manner not adverse to the
Participant) or waived.  In the event of an Applicable Restriction, the
Participant shall be entitled to receive interest at the Interest Rate
(compounded monthly), on the Fair Market Value of the vested RSUs as of the
vesting date, from the vesting date to the date of settlement, which accrued
interest shall be a part of the Award, vested at all times and payable in cash
on the date of settlement.

(c)Upon payment of the Award, in whole or in part, subject to any delay under
Section 2(b), the Minimum Withholding Amount shall be delivered in cash.  The
remainder of such excess shall be delivered in Shares.  Fractional Shares will
not be delivered and the number of Shares to be delivered upon vesting, in whole
or in part, granted herein shall be rounded up to the nearest whole Share and
the amount of cash to be delivered to the Participant upon such vesting shall be
rounded down.  Until such delivery, the Participant has only the rights of a
general unsecured creditor and no rights as a shareholder of the Company in
respect to such Shares.

(d)Upon an Initial Public Offering under the Plan or any other occurrence in
which Shares are registered with applicable governmental authorities and listed
for trading on any stock exchange, the Company will use commercially reasonable
efforts to cause the Shares underlying the Award to be so registered and listed.

3.Grant Date.  The Grant Date of the Award hereby granted is November 28, 2018.

4.Vesting.  RSUs shall become vested and payable as to one-third on the close of
business of each of the first three (3) anniversaries of January 1, 2018,
subject in all cases to the Participant’s continued Employment through the close
of business on such anniversary as provided in the Plan, except as modified by
Section 9 of this Agreement.

5.Limitation on Transfer.  No Shares obtained pursuant to the vesting of the
Award granted herein shall be transferred except subject to the terms set forth
in Schedule A hereto. This Section 5 shall cease to apply upon the occurrence of
a Roll Up Transaction.

6.Drag-Along Rights in Respect of Shares Issuable Upon Vesting of the Award.

(a)Provided that Loral or PSP and their respective Affiliates and their
Permitted Transferees (as defined in the Unanimous Shareholder Agreement) (such
shareholders and their respective Affiliates and Permitted Transferees being
referred to in this Agreement as the “Relevant Shareholders”) collectively hold
a number of Equity Shares of the Company which is not less than 25% of the total
number of Equity Shares then outstanding on a fully diluted basis, if a Relevant
Shareholder proposes to Transfer to any person (the “Drag-Along Transferee”) at
arm’s length from such Relevant Shareholder (for purposes of this Section 6

 

 

--------------------------------------------------------------------------------

-3-

 

only, any such Relevant Shareholder that is proposing such Transfer, a “Selling
Shareholder”) some or all of the Equity Shares then held by the Selling
Shareholder, in a bona fide transaction (a “Drag-Along Sale”), then the Selling
Shareholder(s) may elect (a “Drag-Along Election”) to require the Participant
(but provided that all Participants are being similarly required with regard to
their fully vested Shares but not necessarily unvested Shares) to sell to the
Drag-Along Transferee that number of Shares issued upon vesting of the Award
equal to the product of (x) a fraction, the numerator of which is the number of
Equity Shares (on a fully diluted basis) as is proposed to be sold by the
Selling Shareholder(s) and the denominator of which is the aggregate number of
Equity Shares (on a fully diluted basis) owned as of the date of the Drag-Along
Notice (as defined below) by all Relevant Shareholder(s), and (y) the number of
Shares then owned by the Participant and issued upon the vesting of the Award
plus the number of Shares issuable upon the vesting of the unvested portion of
the Award, as of the date of the Drag-Along Notice, at the purchase price and
upon the other terms and subject to the conditions of the Drag-Along Sale
(including the kind and amount of consideration to be paid for such Equity
Shares), all of which shall be set forth in the Drag-Along Notice.  To the
extent that the number of Shares issued upon vesting of any portion of the Award
that is held by the Participant is less than the number calculated pursuant to
the preceding sentence, a portion of the Award not otherwise vested shall,
conditional on the closing of the Drag-Along Sale, become vested based on the
earliest thereafter vesting tranches being vested before later vesting tranches
and the Participant shall be required, conditioned on the closing of the
Drag-Along Sale, to Transfer the resulting Shares in the manner provided in the
previous sentence.  The Participant shall be responsible to the Selling
Shareholders for the Participant’s pro rata share of a reasonable estimate of
the out-of-pocket transactional expenses to be paid by the Selling Shareholders,
as determined by the Selling Shareholders, incurred in connection with the
Drag-Along Sale. Without limiting the foregoing liability, the Selling
Shareholders shall be entitled to agree with the purchaser for the payment of
such pro rata share directly, to the Selling Shareholders out of sale
proceedings.

(b)The rights set forth in Section 6(a) shall be exercised by the Selling
Shareholder giving written notice by delivery of a true and complete copy of the
offer to purchase from the Drag-Along Transferee together with all relevant
agreements (the “Drag-Along Notice”) to each Participant which shall
specifically identify the identity of the proposed Drag-Along Transferee, the
number of Equity Shares proposed to be sold to the Drag-Along Transferee, the
purchase price therefor, the material terms and conditions of the proposed
Drag-Along Sale and the proposed closing date of the Drag-Along Sale.

(c)The Selling Shareholders may assign to the Drag-Along Transferee the rights
under this Section 6 and Section 7 hereof, and in such event, the Drag-Along
Transferee shall be treated as if it is the Selling Shareholder thereafter.  

(d)This Section 6 shall not apply to sales made in connection with an Initial
Public Offering or other sales made into the public market.

(e)This Section 6 shall cease to apply upon the occurrence of a Roll Up
Transaction.  For all purposes under this Agreement:

(i)A “Roll Up Transaction” means a transaction where the holders of Loral shares
sell, transfer, exchange or otherwise dispose of such

 

 

--------------------------------------------------------------------------------

-4-

 

shares pursuant to a transaction or series of transactions where such holders
receive equity interests in an entity that holds, directly or indirectly,
interests of the Company or a successor thereto and thereafter common shares of
such entity are subject to an effective registration with applicable
governmental authorities for public trading and listed for trading on a stock
exchange in Canada or the United States of America; and

(ii)A “Loral Transaction” is a transaction whereby the holders of 90% or more of
the shares of each class of common stock (the “Common Stock”) of Loral
outstanding at the relevant time, sell, transfer, exchange or otherwise dispose
of such shares pursuant to a transaction or series of related transactions as a
result of which any person or group (as such terms are defined in Section 13(d)
or Section 14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) or
any successor provision to either of the foregoing) of persons (the “Acquiror”),
acquires and becomes the beneficial owner (as the term “beneficial owner” is
defined under Rule 13d-3 or any successor rule or regulation promulgated under
the Exchange Act) directly or indirectly, of 90% or more of each class of Common
Stock; provided that such Acquiror is not and does not include, or act in
concert with, the MHR Fund (as defined in the Unanimous Shareholders Agreement).

(iii)The Board shall exercise its discretion equitably in any Roll Up
Transaction that would be applicable under Section 7.3 of the Plan were the RSUs
(and Shares issuable therefrom) granted under the Plan.

7.Tag Along Rights in respect of Shares Issuable Upon Vesting of the Award.

(a)No Relevant Shareholder shall sell, offer to sell or agree to sell any Equity
Shares (other than (i) sales of Equity Shares by a Relevant Shareholder to any
other Relevant Shareholder, (ii) sales made in connection with an Initial Public
Offering or other sales made into the public market, (iii) sales of Equity
Shares by a Relevant Shareholder(s) to its or their Affiliate, (iv) a sale by
PSP (or an Affiliate) of Equity Shares to a shareholder who through such sale
acquires a right to nominate directors of the Company but not a proportionate
share of PSP’s Equity Interest, (v) a transfer to a Permitted Transferee as
defined in Section 7.04(l) of the Unanimous Shareholder Agreement, (vi) in a PSP
Sell-Down (as defined in the Unanimous Shareholder Agreement) or (vii) sales
aggregated with all other Transfers by Relevant Shareholders of less than 5% of
Equity Shares collectively owned by all Relevant Shareholders as of the Grant
Date), unless the applicable offer is in writing and provides, as a condition
precedent to its completion, that the proposed purchaser grants to the
Participant the right to require the proposed purchaser to purchase, at the
discretion of the Participant, some or all of that proportion of the Shares
owned by the Participant and issued upon vesting of the Award, plus Shares of
the Participant issuable upon vesting of the Award, as is equal to the product
of (x) the Tag-Along Percentage, and (y) the number of Shares then owned by the
Participant and issued upon the vesting of the Award plus the number of Shares
issuable upon the vesting of the unvested portion of the Award, as of the date
of the Tag-Along Notice, at a price per Share, and upon the other terms and
subject to the other conditions (including kind and amount of

 

 

--------------------------------------------------------------------------------

-5-

 

consideration) as is set forth in the offer to the Selling Shareholder(s) (a
“Tag-Along Sale”); provided, however, that (without limiting the rights of Loral
or PSP under this Agreement, including, without limitation, Sections 6 and 10)
the obligations of each Relevant Shareholder set forth in this Section 7(a)
shall cease in the event that, subject to the prior written consent of Loral and
PSP, the Participant enters into a separate agreement or arrangement with the
proposed purchaser or the Company regarding the treatment of the Shares owned by
the Participant and issued upon vesting of the Award in connection with any such
sale (or proposed sale) by a Relevant Shareholder.  The “Tag-Along Percentage“
means a fraction, the numerator of which is the number of Equity Shares as is
proposed to be sold by the Relevant Shareholder(s) who are proposing such sale
(for purposes of this Section 7 only, such Relevant Shareholder, a “Selling
Shareholder”) and the denominator of which is the aggregate number of Equity
Shares then owned by all Relevant Shareholders; provided that if the Tag-Along
Sale is for all of PSP’s and its Affiliates’ Equity Shares (a “Qualifying
Tag-Along Sale”) and is entered into in connection with, or contemporaneously
with, a Loral Transaction (as defined herein), then the Tag-Along Percentage
shall equal 100%.  

(b)Notwithstanding Section 7(a) above, in the event of a Qualifying Tag-Along
Sale, with respect to the Applicable Percentage of the Participant’s Shares
(whether issued or issuable upon vesting of his Award and whether vested or
unvested):  (i) the purchase price per Share shall be the Implicit Loral
Purchase Price Per Telesat Share, and (ii) the consideration payable by the
buyer in the Qualifying Tag-Along Sale shall, except as otherwise consented to
by Loral and the Participant, be the same Non-Cash/Mixed Consideration as is
paid to the holders of Loral Common Stock in the Loral Transaction; provided
that the consent of the Participant shall not be required where some or all of
the Non-Cash/Mixed Consideration is replaced with cash
consideration.  “Applicable Percentage” means the number of Equity Shares owned
by Loral immediately prior to the Qualifying Tag-Along Sale, divided by the
number of Equity Shares outstanding immediately prior to the Qualifying
Tag-Along Sale excluding Equity Shares issued or issuable upon the vesting of
the Award, such result expressed as a percentage.  “Implicit Loral Purchase
Price Per Telesat Share” means the Loral Stake FMV divided by the number of
Equity Shares owned by Loral immediately prior to the transaction with respect
to which the calculation is being made.  In addition, if the Participant fails
to exercise his tag along rights in the event of a Qualifying Tag-Along Sale,
the Relevant Shareholders (as applicable) shall have drag-along rights as
provided in Section 6.

(c)The Selling Shareholder(s) shall give notice of any proposed sale to the
Participant (the “Tag-Along Notice”) and shall permit the Participant to have
not less than 20 days to accept such offer in a manner which permits the
Participant to specify the number of Shares which the Participant wishes to
sell.  To the extent necessary in order to effect the Tag-Along Sale (and only
to such extent), and conditional upon the closing of the Tag-Along Sale, any
portion of the Award of the Participant not vested shall become vested to the
extent that the Shares issuable upon such vesting may be included in the
Tag-Along Sale based on the earliest unvested tranches vesting first.  The
completion of the sale of such Shares by the Participant shall be subject to
completion of the sale of Equity Shares by the Selling Shareholder(s) and vice
versa.  If the Participant exercises tag-along rights pursuant to this Section
7, the Participant shall be responsible to the Selling Shareholders for his pro
rata share of a reasonable estimate of the transactional expenses of the Selling
Shareholders, as determined by the Selling Shareholders, in connection with the
Tag-Along Sale, and the Selling Shareholders shall be entitled to agree with

 

 

--------------------------------------------------------------------------------

-6-

 

the purchaser for the payment of such pro rata share of the reasonable estimate
of the transactional expenses, as determined by the Selling Shareholders, to the
Selling Shareholders.  

(d)If any transfer of Equity Shares to a Permitted Transferee or Affiliate is
exempt from this Section 7, as set forth above, as a condition of such Transfer,
the transferee shall agree that any subsequent Transfer of such Equity Shares
shall be subject to this Section 7.  

(e)In the case of any initial public offering (other than a Roll Up Transaction)
in which a Selling Shareholder transfers its Equity Shares, Participant shall be
entitled to the vesting acceleration described in this Section 7 as though such
transfer were subject to this Section 7, with regard to the unvested Awards
necessary to be vested to sell the Shares in the initial public offering
pursuant to item (iv) of Schedule A and Participant shall have no rights to tag
along on any public offering under this Section 7 (but shall have the rights
under item (iv) of Schedule A).

(f)This Section 7 shall cease to apply immediately following the occurrence of a
Roll Up Transaction.

8.Sale Procedures

(a)In connection with any Drag-Along Sale, or any Tag-Along Sale which the
Participant agrees to accept, the Participant shall be obligated, if applicable
and if permitted by law, to vote (or consent in writing, as the case may be, in
respect of) all Shares held by him in favour of any Drag-Along Sale or Tag-Along
Sale being effected by merger, amalgamation, consolidation, plan of arrangement,
share sale, asset sale or other type of business combination requiring
shareholder approval and the Participant shall in all other respects support the
transaction contemplated by the Drag-Along Sale or Tag-Along Sale and shall be
obligated to take all reasonable actions and to reasonably cooperate in the
consummation of the transaction contemplated thereby and shall execute all
documents, including a sale, purchase, amalgamation, reorganization or merger
agreement, reasonably requested by the Selling Shareholder(s) containing the
terms and conditions of the Drag-Along Sale or Tag-Along Sale; provided,
however, that such terms and conditions shall include the following:  (i) any
representations and warranties from the Participant and other Participants shall
be on a several and not joint basis; and (ii) the maximum liability of the
Participant (other than for fraud or intentional misrepresentation as to
ownership or the existence of a lien) under such Drag-Along Sale or Tag-Along
Sale transaction shall be limited to the purchase price received by the
Participant.

(b)The Participant shall not exercise any rights of appraisal or dissent rights
that the Participant may have (whether under applicable law or otherwise) or
could potentially have or acquire in connection with any Drag-Along Sale or
Tag-Along Sale or any proposal that is necessary or desirable to consummate the
Drag-Along Sale or Tag-Along Sale.

(c)All Transfers of Shares, including Shares issuable upon vesting of the Award
to the Drag-Along Transferee pursuant to Section 6 or the Tag-Along Transferee
pursuant to Section 7, shall be consummated contemporaneously on the closing
date specified in the Drag-Along Notice or offer of Tag-Along Sale and, if the
Participant shall not have taken such steps as are necessary to Transfer Shares
as provided above in Section 6, in order for the Shares to be so

 

 

--------------------------------------------------------------------------------

-7-

 

Transferred, the Participant shall be deemed to have appointed each Selling
Shareholder as his true and lawful attorney in fact to take all such actions and
to sign all such documents as are necessary or, in the reasonable view of the
Selling Shareholder, desirable in order to effect such Transfer.  In such event,
the Selling Shareholder shall hold the purchase price for such Shares in trust
for the Participant, pending acknowledgement in writing of the Transfer by the
Participant.

(d)This Section 8 shall cease to apply immediately following the occurrence of a
Roll Up Transaction.

9.Revised Vesting Period and Forfeiture.

(a)The following provisions will apply upon termination of the Participant’s
employment:  

 

(i)

upon termination of the Participant’s employment by the Company for Cause at any
time, the Award, to the extent not paid on or prior to the date of such
termination, shall immediately as of such date of termination be forfeited.

 

(ii)

upon termination of the Participant’s Employment by the Company at any time
without Cause, or by the Participant for Good Reason, the Award shall
immediately become vested and payable, in full.

 

(iii)

if the Participant’s Employment terminates as a result of death or Disability of
the Participant, the portion of the Award that would vest within one year of the
date of termination of employment shall immediately become vested and payable.

 

(iv)

upon a Non Fault Termination, the unvested portion of the Award shall be
forfeited.

10.Restriction on Call Rights and Purchase.

(a)Section 5.9.3 of the Plan shall not apply if the Participant is terminated by
the Company without Cause or the Participant’s Employment is terminated by the
Participant for Good Reason; provided, that (a) such call rights shall fully
apply to Shares that have become issuable upon the vesting of the portion of the
Award which has vested solely as a consequence of such termination of employment
(on the terms specified in Section 5.9.3 of the Plan) and (b) such call rights
may be exercised in respect of any Shares held by the Participant during the
six-month and one day period commencing on the later of: (i) the date the Board,
acting in good faith, becomes aware that the Participant has become employed by,
or is otherwise providing services to, a Competitor (as defined in Schedule “A”
hereto) with the date of such determination by the Board being treated under
Section 5.9.3 of the Plan as if it was the date of termination of employment (in
such case, the call right may be exercised at the Fair Market Value of the
Shares on the date of exercise) or (ii) the exercise date of the
Award.  Notwithstanding Section 5.9.3 of the Plan, in the event that the
Participant’s employment terminates, other than for Cause or voluntarily without
Good Reason, the Company may not satisfy the purchase price under the call
rights by issuing a promissory note to Participant. Notwithstanding anything to
the contrary in

 

 

--------------------------------------------------------------------------------

-8-

 

the Plan, any reference to “Grant Date” in Section 5.9.3 of the Plan shall be
deemed to refer to “January 1, 2018.”  Upon exercise of the Company of its call
right, such call right shall immediately be deemed to have been assigned to, and
exercised by, the Special Purchaser (as described in Section 10(b)).

(b)In the event that (i) the Committee delivers to the Participant a notice that
the Company is subject to an Applicable Restriction, or (ii) the call right of
the Company is available pursuant to Section 10(a) and the Company exercises
such right pursuant to Section 5.9.3 of the Plan, the Special Purchaser shall
purchase from the Participant all Shares which cannot be delivered pursuant to
Section 2(b), or all Shares in respect of which such call rights have been
exercised pursuant to Section 5.9.3 of the Plan, as the case may be, on the date
set out for such purchase in Section 11, or as provided in Section 2(b), or as
provided in Section 5.9.3 of the Plan, as the case may be, and for the purchase
price therein provided. On such date, the Shares shall be purchased by the
Special Purchaser, and shall thereafter be transferred, along with the
obligation of the Special Purchaser to pay for the Shares, to a subsidiary of
the Special Purchaser, which shall be wound up into the Company. The Company
agrees to the acquisition of such subsidiary by the Company from the Special
Purchaser for nominal consideration and to the winding up of such subsidiary
into the Company.  The purchase price for the Shares shall be paid by the
Company within ten (10) business days after completion of the winding-up of such
subsidiary into the Company, which shall occur promptly after exercising the
call right. This Section 10 (and Section 5.9.3 of the Plan) shall cease to apply
upon the occurrence of a Roll Up Transaction.

11.Fair Market Value.  

(a)For purposes of this Agreement, “Fair Market Value” means (a) with respect to
Equity Shares, Fair Market Value as defined in the Plan, and for any purposes,
including for any call and for purposes of Section 2, Section 7 and Section 10,
shall be determined without any discount for minority interest or illiquidity,
(b) with respect to any other asset means the amount for which a willing buyer
and willing seller would purchase and sell the asset in an efficient market, and
(c) with respect to any liability means the amount which a willing creditor
would accept to discharge such liability and which a willing debtor would pay to
discharge such liability in an efficient market.

(b)The “Loral Stake FMV” means:  (i) the Fair Market Value of the total
consideration that is to be paid to the holders of Loral equity in the Loral
Transaction, plus (ii) the Fair Market Value immediately prior to closing on the
date of the closing of a Loral Transaction of any indebtedness of Loral incurred
to fund cash distributions to the holders of Loral equity, less (iii) the
amount, if any, by which the Fair Market Value of Loral’s assets (excluding the
Equity Shares) exceeds the Fair Market Value of Loral’s liabilities (other than
liabilities included in clause (ii) above).  Loral shall cooperate with the
Board in its determination of Fair Market Value for purposes of Sections 7, 10
and 13.

(c)If the Participant or Loral (with respect to Fair Market Value determinations
for the purposes of Section 7, 10 and/or 13) does not agree with the Fair Market
Value as determined by the Board pursuant to the Plan and this Section 13, the
Participant or Loral, as the case may be (the “Objector”) shall notify the Board
in writing of such objection

 

 

--------------------------------------------------------------------------------

-9-

 

within fifteen (15) days of receipt of written notice of such Fair Market Value,
and shall provide to the Board his own determination of Fair Market Value in
writing no later than thirty (30) days of such receipt.  The Board shall submit
the determinations of Fair Market Value to an investment banker or valuation
service agreed upon in good faith by the Board, Loral and the Participant (an
“Appraiser”) to choose one of the determinations as the most appropriate
valuation of the Fair Market Value of the Shares.  All fees of the Appraiser
shall be paid (a) by the Company if the Appraiser chooses an Objector’s
determination of Fair Market Value, and (b) by the Objector if the Appraiser
chooses the Board’s determination of Fair Market Value.  For the avoidance of
doubt, the provisions of this paragraph (c) shall also apply to the
determination of the Loral Stake FMV.

(d)This Section 11 shall cease to apply upon the occurrence of a Roll Up
Transaction.

12.Dividends; Other Share Adjustments.  In the event that the Company pays a
dividend to the holders of its Equity Shares, the Board will provide for the
crediting of a notional account established on the books and records of the
Company (the “Notional Account”) for the Participant (but such Notional Account
shall not be established and the Participant shall have no rights hereunder to
the extent it would not be permitted under Section 409A of the Code) an amount
equal to (a) the per-share dividend payable to holders of its Equity Shares
multiplied by (b) the number of Shares subject to the Award on the dividend
payment date; provided, that, notwithstanding the foregoing, the Participant may
elect, upon notice of an impending dividend, and in lieu of some or all of the
amount credited to the Notional Account, to have the Board credit the
Participant under the Notional Account, in its good faith determination, with a
number of additional RSUs subject to the Award, equal to the sum of the cash
amount of such dividend divided by the Fair Market Value on the date of such
dividend, which additional RSUs shall vest and be paid and be subject to the
terms and conditions of this Award on the same basis as the RSUs granted under
Section 2(a) but only in accordance with and to the extent permitted by the
provisions of (1) Sections 409A and 424 of the Code, to the extent the
Participant is subject to taxation in the U.S., and/or (2) Section 7(1.4) of the
Income Tax Act (Canada), to the extent the Participant is subject to taxation in
Canada.  Section 7.3 of the Plan shall apply to any applicable adjustment of
Shares thereunder.  Amounts credited to the Participant’s Notional Account will
be paid in cash of Shares, as applicable, at the time of vesting of the Award in
proportion to the number of RSUs then vested relative to the number of RSUs then
unvested.  On the date and to the extent a portion of the Award is forfeited,
the Participant will forfeit any amounts remaining in his Notional Account and
which are attributable to such forfeited portion of the Award.  

13.Share Repurchasing.  In the event the Company repurchases or offers to
repurchase its Shares from both Loral or PSP or their respective Affiliates, or
their respective permitted transferees, on a substantially pro rata basis, the
Company shall also offer to repurchase Shares from Participant on the same basis
to the extent such offer is legally permitted.  Such pro rata portion shall be
based on all Shares issued to Participant and all Awards outstanding that were
granted to Participant, whether vested or unvested.  Participant shall accept
such offer within ten (10) business days of its being made or shall be deemed to
have rejected such offer and, if accepted, the sale and purchase shall close at
the same time as the closing of the stock purchase from Loral and PSP or their
respective Affiliates.  To the extent necessary to permit the sale, additional
Awards shall vest immediately prior to the close of sale and purchase

 

 

--------------------------------------------------------------------------------

-10-

 

in order of the next vesting tranches. From and after a Roll Up Transaction, for
purposes of this Section 13, each reference to “Loral” shall be disregarded.

14.Taxes and Withholding.  Subject to Section 2(c), no later than the date of
payment of the Award granted hereunder, the Participant shall pay to the Company
or make arrangements satisfactory to the Board regarding payment of any Canadian
federal, provincial, and local taxes, and any U.S. taxes applicable to the
Participant, of any kind required by law to be withheld upon the vesting of such
Award.  Notwithstanding the foregoing, the Company shall, to the extent
permitted or required by law, have the right to deduct from any payment of any
kind otherwise due to the Participant any Canadian federal, provincial, and
local taxes and any applicable U.S. taxes of any kind required by law to be
withheld upon the vesting of such Award.

15.Integration.  This Agreement, and the other documents referred to herein or
delivered pursuant hereto which form a part hereof, including the Employment
Agreement, contain the entire understanding of the parties with respect to its
subject matter. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings with respect to the
subject matter hereof other than those expressly set forth in this Agreement, in
the Employment Agreement and in the Plan. This Agreement, the Employment
Agreement and the Plan, supersede all prior agreements and understandings
between the parties with respect to its subject matter.

16.Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument. A delivery of an Adobe Acrobat (.pdf) version via
electronic mail or delivery via electronic facsimile shall be regarded as
delivery of an original.

17.Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the Province of Ontario, Canada without
regard to the provisions governing conflict of laws.

18.Participant Acknowledgment.  The Participant hereby acknowledges receipt of a
copy of the Plan, including the Accession Agreement attached thereto as Exhibit
A. The Participant hereby acknowledges that all reasonable decisions,
determinations and interpretations of the Board in respect of the Plan, this
Agreement and the Award shall be final and conclusive.  The Participant further
acknowledges that, prior to the existence of a Public Market, no vesting of the
Award or any portion thereof shall be effective unless and until the Participant
has executed an Accession Agreement and the Participant hereby agrees to be
bound thereby.  Participant’s failure to execute an Accession Agreement and be
bound by it within the short-term deferral period under Code Section 409A will
result in forfeiture of the Award. The Participant acknowledges that, among
other provisions, the Plan contains a “call-right” and agrees that such
“call-right” may be exercised by the Company or its designee (with the Company
having the right to enforce the right of the designee).

19.Limitation on Liability.  The Participant acknowledges that only the Special
Purchaser, its subsidiary to which the Share and the obligations to pay for the
Shares are transferred and the Company shall be liable or responsible to the
Participant in respect of the purchase of the Shares under the provisions of
this Agreement related to actions of the Company,

 

 

--------------------------------------------------------------------------------

-11-

 

the Special Purchaser and its subsidiary, and no direct or indirect shareholder
of the Special Purchaser or any director or officer of the Special Purchaser or
such subsidiary shall be liable with respect thereof (except as expressly
provided hereunder).

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company, Participant, Loral, and PSP have each caused
this Agreement to be duly executed by its duly authorized officer and said
Participant has hereunto signed this Agreement on his own behalf, thereby
representing that he has carefully read and understands this Agreement, the Plan
and the Accession Agreement as of the day and year first written above.

 

Telesat Canada

 

 

 

 

 

 

 

By:

/s/ Chris DiFrancesco

 

 

 

 

 

 

 

Loral Space & Communications Inc.

 

 

 

 

 

 

 

By:

/s/ Avi Katz

 

 

 

 

 

 

 

Public Sector Pension Investment Board

 

 

 

 

 

 

 

By:

/s/ Guthrie Stewart

 

 

Authorized Signatory

 

 

 

 

By:

/s/ David Morin

 

 

Authorized Signatory

 

 

 

 

 

 

 

4440480 Canada Inc.

 

 

 

 

 

 

 

By:

/s/ Avi Katz

 

 

 

 

 

 

 

 

/s/ Daniel Goldberg

 

 

Daniel Goldberg

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE “A”

TO THE AGREEMENT

The Participant may not transfer any Shares or other securities received upon
the vesting of the Award, or Shares resulting from the conversion of the Shares
into other Equity Shares, or any interest therein, (in this Schedule A,
“Shares”) to any person except as permitted herein:

(i)

The Participant may transfer Shares to a Permitted Transferee as defined in
Section 5.5 of the Plan (with the prior consent of the Board, which consent may
be withheld in the Board’s sole discretion), or to a Canadian immigration trust,
subject to compliance with the conditions precedent set out in Section 5.6 of
the Plan, modified as need be to contemplate a transfer of Shares, instead of a
transfer of an Award;

(ii)

Prior to the completion by the Company of an Initial Public Offering for Equity
Shares of the Company, there shall be no transfer of Shares except as provided
in (i) above, or as otherwise expressly provided in the Agreement.

(iii)

After the completion of an Initial Public Offering for Equity Shares of the
Company, the Participant shall be entitled to sell without restriction the
Selldown Percentage of Shares acquired by the Participant upon vesting of the
Award (and Shares subject to the Award which have vested).  The “Selldown
Percentage” shall equal (a) the percentage of all Equity Shares as shall have
been sold by PSP or Loral (and their Permitted Transferees as defined in the
Accession Agreement) in the Initial Public Offering or after the Initial Public
Offering (other than sales to PSP, Loral or a Permitted Transferee as defined in
the Accession Agreement) relative to the number of Equity Shares held by PSP and
Loral immediately prior to the Initial Public Offering or (b) 100% if PSP, Loral
and their Permitted Transferees (as defined in the Accession Agreement) cease to
hold at least 70% of all Equity Shares following the Initial Public Offering.

(iv)

The Participant shall be entitled to participate in any public offering of
Common Shares of the Company including an initial public offering in the manner
provided in Sections 6.03 and 6.04 of the Unanimous Shareholders Agreement, but
with the status only of “Included Holder” as defined in Section 6.03, provided
that in no event shall the number of shares subject to such participation exceed
the Selldown Percentage.  

(v)

References on this Schedule to PSP or Loral shall also include their respective
subsidiaries owning Equity Shares.

(vi)

This Schedule “A” shall cease to apply upon the occurrence of a Roll Up
Transaction.

(vii)

Definitions:

“Competitor” is any corporation, firm, partnership, proprietorship or other
entity which engages in the Satellite Business (as defined below) in any of the
same countries, states, provinces or other political subdivisions of countries
in which the Company or its Subsidiaries are engaged in the Satellite Business
as of the date of  Participant’s

 

--------------------------------------------------------------------------------

-2-

 

termination of employment and is a material competitor of the Company (or its
Subsidiaries) in such countries, states, provinces or other political
subdivisions of countries with respect to a material amount of Satellite
Business of the Company and its Subsidiaries (what is material being determined
based on the 5-year business plan in effect for the Company and its Subsidiaries
as of the date of  Participant’s termination of employment).

“Satellite Business” shall mean the business of communication of electronic
video, data, voice or other information by transmission by satellite operating
in the Fixed Satellite Service frequencies for hire in any of the geographic
areas in which the Company or its Subsidiaries operate such Fixed Satellite
Service frequencies as of the date of  Participant’s termination of employment.

 